 

Case 3:20-mj-05059-TLF Document 3 Filed 07/23/20 Page 1 of 2

 

‘ +

AO 93 (Rev. 11/13) Search and Seizure Warrant

 

FILED __ LODGED

RECEIVED

Jul 23, 2020

CLERK U.S. DISTRICT COURT

WESTERN DISTRICT OF WASHINGTON AT TACOMA
BY —_——<$<$<$__

DEPUTY

 

UNITED STATES DISTRICT COURT

for the

Western District of Washington
In the Matter of the Search of )
(Briefly describe the property to be searched )
or identify the person by name and address) )
Snapchat Account "squeeze10_8&", )
more particularly described in Attachment A )
)

SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

Case No. MI20-Sosq

An application by a federal law enforcement officer or an attorney for the government requests the search

of the following person or property located in the Central District of

California

 

(identify the person or describe the property to be searched and give its location):
See Attachment A, attached hereto and incorporated by reference herein.

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property

described above, and that such search will reveal (identify the person or describe the property to be seized):
See Attachment B, attached hereto and incorporated by reference herein.

YOU ARE COMMANDED to execute this warrant on.or before March 31, 2020

{not to exceed 14 days)

@ in the daytime 6:00 a.m. to 10:00 p.m. ‘(at any time in the day or night because good cause has been established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the

property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory

as required by law and promptly return this warrant and inventory to any U.S. Magistrate Judge in West, Dist. of Washin;

 

(United States Magistrate Judge)
(J Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.

§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose

property, will be searched or seized (check the appropriate box)
O for days (not to exceed 30) © until, the facts justifying, the later specific date of

 

of TUF Mike
Date and time issued: 03/17/2020 10:@@ am L

Judge's signature

 

City and state: Seattle, Washington Theresa L. Fricke, United States Magistrate Judge

 

 

Printed name and title

USAO No. 2020R00252

 
 

Case 3:20-mj-05059-TLF Document 3 Filed 07/23/20 Page 2 of 2
>»

AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

 

 

 

 

 

Return
Case No.: _ Date and time warrant executed: Copy of warrant and inventory left with:
M420 -Sos 3/i7/ 20, [USS Am. N/A
Inventory made in the presence of :
NEA

 

 

Inventory of the property taken and name of any person(s) seized:
(1) 31-3 rie BiP ELLE, TUICED, * Peoyuetiep - JOT HOB _22200707-
Lorep”

 

 

Certification

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

<
Date: Uf2l/2ea 2, rE

Executing officer's signature
Recturd: 1 (2320 “Rea ARR Se , SeeccA AGENT

Tow rrrtel, May a Printed name and title

 

 

 

 
